                                             Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 1 of 13




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CADENCE DESIGN SYSTEMS, INC.,                    Case No. 21-cv-03610-SI
                                   7                    Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                                                          MOTION FOR ALTERNATIVE
                                   8               v.                                     SERVICE, AND DENYING
                                                                                          DEFENDANTS’ MOTION TO QUASH
                                   9     SYNTRONIC AB, et al.,                            AND MOTION TO DISMISS FIRST
                                                                                          AMENDED COMPLAINT
                                  10                    Defendants.
                                                                                          Re: Dkt. Nos. 22, 32
                                  11
                                               On July 19, 2021, plaintiff filed a Motion for Alternative Service for foreign defendant,
                                  12
Northern District of California




                                       Syntronic (Beijing) Technology R&D Center Co., Ltd. (Syntronic Beijing), pursuant to Federal Rule
 United States District Court




                                  13
                                       of Civil Procedure 4(f)(3). Dkt. No. 22. Syntronic Beijing opposes the motion. Dkt. No. 29.
                                  14
                                               On August 11, 2021, defendants filed a Motion to Quash Service of Summons and Dismiss
                                  15
                                       the First Amended Complaint (“FAC”) arguing: (1) defective service with respect to Syntronic
                                  16
                                       Beijing under 12(b)(5); (2) lack of personal jurisdiction with respect to Syntronic Beijing and
                                  17
                                       Syntronic Sweden under 12(b)(2); and (3) the FAC fails to state a claim under 12(b)(6). Dkt. No.
                                  18
                                       32.
                                  19
                                               Pursuant to Civil Local Rule 7-1, the Court finds this matter appropriate for resolution
                                  20
                                       without oral argument and VACATES the hearing set for September 17, 2021. After considering
                                  21
                                       the parties’ arguments and materials, the Court GRANTS the plaintiff’s motion for alternative
                                  22
                                       service, DENIES defendant Syntronic Beijing’s motion to quash, ORDERS the parties to conduct
                                  23
                                       jurisdictional discovery, and DENIES defendants’ motion to dismiss the first amended complaint.
                                  24
                                       The Case Management Conference scheduled for September 17, 2021 at 2:30 pm remains on
                                  25
                                       calendar.
                                  26
                                  27

                                  28
                                            Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 2 of 13




                                   1                                             BACKGROUND

                                   2   I.     Plaintiff’s Motion for Alternate Service & Syntronic Beijing’s Motion to Quash
                                   3          On May 13, 2021, plaintiff Cadence Design Systems, Inc. (“Cadence”) filed this action for

                                   4   federal copyright infringement, circumvention of copyright protection systems, and breach of

                                   5   contract against three defendants: Syntronic AB1 (“Syntronic Sweden”), Syntronic Research and

                                   6   Development USA Inc. (“Syntronic USA”), and Syntronic Beijing (collectively, “Syntronic”).

                                   7   Complaint (Dkt. No. 1); see also FAC (Dkt. No. 26). Several of Syntronic Sweden's directors also

                                   8   serve on the board for Syntronic USA and Syntronic Beijing. Id. ¶ 8.

                                   9          The FAC alleges all three defendants are alter egos, act as a single enterprise, have

                                  10   overlapping officers and employees, commingle their assets through intercompany accounts, and

                                  11   are represented by the same counsel. FAC at ¶¶ 6-26; Dkt. No. 22-1 (Mot. for Alternative Service);

                                  12   Dkt. No. 31. Syntronic Beijing states that its principal place of business is in Beijing, China, that it
Northern District of California
 United States District Court




                                  13   has no office in the United States, and that the Syntronic entities maintain separate financials. Dkt.

                                  14   No. 35 at ¶ 3 (Decl. of Zinser Zhao, Syntronic Beijing’s General Manager); Dkt. No. 33 at ¶ 16.

                                  15   However, Syntronic’s website references a unified “one Syntronic” and Björn Jansson as a “Group

                                  16   CEO.” Dkt. Nos. 22-1, 22-11, 22-12, 22-13. Plaintiff alleges the “@syntronic.com” domain is used

                                  17   by Syntronic Sweden, Syntronic Beijing, and Syntronic USA. FAC at ¶¶ 116-118.

                                  18          Before filing this action, plaintiff communicated with all three Syntronic entities regarding

                                  19   its claims. FAC ¶¶ 148-168. At that time, Syntronic Sweden CEO Björn Jansson allegedly “insisted

                                  20   [plaintiff] communicate directly with Syntronic Beijing.” FAC ¶ 158. On September 24, 2020

                                  21   plaintiff’s counsel provided notice of a draft complaint to all defendants, including Syntronic Beijing

                                  22   and their U.S.-based counsel at K&L Gates who represent all three entities. FAC ¶¶ 56, 62, 163;

                                  23   Dkt. No. 22-2 at ¶¶ 2-5, 7-9 (Decl. of Steve Papazian2); Dkt. Nos. 29, 32. On May 13, 2021, plaintiff

                                  24   filed the original complaint. Dkt. No. 1. Plaintiff filed a proof of service of Cadence’s Complaint

                                  25

                                  26          1
                                                Syntronic Sweden maintains its principal place of business at Utmarksvagen 33C, 802 919
                                  27   Gavle, Sweden and is the parent company of Syntronic USA and Syntronic Beijing. Dkt. No. 34 ¶¶
                                       3,7 (Decl. of Björn Jansson).
                                  28          2
                                                  Attorney for Plaintiff.
                                                                                          2
                                             Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 3 of 13




                                   1   and Summons on Syntronic Beijing at Syntronic USA’s principal place of business, 5201 Great

                                   2   American Parkway, Suite 320, Santa Clara, CA 95054. Dkt. No. 22-4 (Ex. B to Papazian Decl.);

                                   3   Dkt. No. 33 ¶ 3 (Declaration of Björn Östlund). On June 4, 2021, attorneys from both sides

                                   4   conferred on a joint stipulation order for extension of time for all defendants, including Syntronic

                                   5   Beijing, to respond to the initial complaint which was ultimately filed with the Court on June 7,

                                   6   2021. Dkt. Nos. 10, 22-3 (Ex. A to Papazian Decl.).

                                   7           Plaintiff argues service upon Syntronic Beijing was completed when plaintiff served

                                   8   Syntronic USA. Dkt. No. 22-3 at *53 (Ex. A to Papazian Decl.). Further, Syntronic Beijing has

                                   9   actual knowledge of the litigation having appeared and filed various documents in the case. As

                                  10   noted, Syntronic’s Beijing’s General Manager submitted a declaration in support of defendants’

                                  11   collective motion to dismiss through its U.S.-based counsel.4 Dkt. Nos. 15, 35.

                                  12           Plaintiff requests an order authorizing it to serve the complaint to Syntronic Beijing through
Northern District of California
 United States District Court




                                  13   its U.S.-based counsel at K&L Gates pursuant to Fed. R. Civ. P. 4(f)(3).

                                  14

                                  15   II.     Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction
                                  16           Defendants Syntronic Sweden and Syntronic Beijing moved for dismissal based on lack of

                                  17   personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(5), alleging neither entity has sufficient

                                  18   contacts with the forum and plaintiff’s theories of personal jurisdiction fail. Dkt. No. 32 at *15-26.

                                  19   Plaintiff alleges defendants Syntronic Sweden and Syntronic Beijing are subject to jurisdiction for

                                  20   three reasons: (1) as alter egos of Syntronic USA, (2) by express consent through click-wrap licenses

                                  21   they allegedly executed when installing Cadence software, and (3) through their targeted actions of

                                  22   using Cadence software. Dkt. No. 43 at *8.

                                  23           Facts re Alter Ego. Plaintiff alleges defendants Syntronic Sweden and Syntronic Beijing

                                  24
                                               3
                                  25            For ease of reference, page number citations refer to the ECF branded number in the upper
                                       right corner of the page.
                                  26
                                               4
                                                 Defendant claims their U.S. counsel was retained for the limited purpose of quashing
                                  27   service and contesting jurisdiction, and therefore Syntronic Beijing’s “special appearance” does not
                                       constitute a waiver of service. Dkt. No. 29 at *5. Because the Court finds alternative service is
                                  28
                                       appropriate, it need not reach this question.
                                                                                          3
                                           Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 4 of 13




                                   1   are subject to jurisdiction as alter egos of Syntronic USA. Dkt. No. 43 at *8, 14-28. Plaintiff alleges

                                   2   all three defendants act as a single enterprise, have overlapping officers and employees, commingle

                                   3   their assets through intercompany accounts, and are represented by the same counsel. FAC at ¶¶ 6-

                                   4   26; Dkt. No. 22-1 (Mot. for Alternative Service); Dkt. No. 31. Syntronic’s website shows Syntronic

                                   5   Sweden refers to Syntronic Beijing as one of its “branches” in China and lists Syntronic Beijing as

                                   6   part of its “expansion strategy.” Dkt. No. 43-18.        Syntronic’s website states “Syntronic has

                                   7   operations in Sweden, USA…China.” Dkt. No. 43-19. Plaintiff alleges the “@syntronic.com”

                                   8   domain is used by Syntronic Sweden, Syntronic Beijing, and Syntronic USA. FAC at ¶¶ 116-118.

                                   9   Further, the FAC alleges computers associated with that domain have used, accessed, and/or copied

                                  10   (“cracked”) Cadence software at multiple IP addresses in California, including after Cadence

                                  11   provided notice to defendants of their allegedly unauthorized use of Cadence software. FAC at ¶¶

                                  12   116-118. Defendants dispute whether they are alter egos and argue plaintiff failed to meet its prima
Northern District of California
 United States District Court




                                  13   facie burden to show otherwise. Dkt. No. 32 at *18-20.

                                  14          Facts re Click-Wrap and Express Consent. Plaintiff alleges defendants Syntronic Sweden

                                  15   and Syntronic Beijing expressly consented to jurisdiction in this forum through click-wrap Software

                                  16   License and Maintenance Agreements (“SLMA”) they allegedly executed when installing Cadence

                                  17   software. FAC ¶¶ 97-113; Dkt. Nos. 26-1, 26-2. Plaintiff states every person who installs Cadence

                                  18   software must execute the SLMA and if a user does not accept the terms, they cannot install Cadence

                                  19   software. FAC ¶¶ 97-110; Dkt. No. 43-1 at ¶¶ 3-9 (Declaration of Brian Alfaro5). Plaintiff argues

                                  20   that when defendants installed the Cadence software using counterfeit license files and used the

                                  21   software without authorization, defendants breached the terms of the agreed upon SLMAs. FAC ¶¶

                                  22   133.   Plaintiff states each of the SLMAs contained a forum selection clause consenting to

                                  23   jurisdiction in California. FAC ¶ 59; Dkt. Nos. 26-1, 26-2. The SLMA reads in part:

                                  24                   GOVERNING LAW. You agree to submit to exclusive jurisdiction
                                                       in the federal and state courts of California, U.S.A. in the event of a
                                  25                   dispute. This Agreement will be governed by the procedural and
                                                       substantive laws of the State of California, U.S.A., without regards to
                                  26                   its conflicts of laws principles.
                                  27

                                  28          5
                                                  Director of License Compliance at Cadence
                                                                                        4
                                            Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 5 of 13




                                   1   Dkt. No. 26-1 at *6.

                                   2          Defendants dispute they entered any SLMAs consenting to jurisdiction. Dkt. No. 45 at *16;

                                   3   Dkt. No. 41 at ¶¶ 18-20 (Östlund Decl.); Dkt. No. 34 at ¶¶ 21-23 (Jansson Decl.); Dkt. No. 35 at ¶¶

                                   4   21-23 (Zhao Decl.).

                                   5          Purposeful Direction. Plaintiff alleges defendants Syntronic Sweden and Syntronic Beijing

                                   6   purposefully directed their actions to this forum when they used Cadence software without a license.

                                   7   FAC ¶¶ 114-145; Dkt. No. 43 at *8. Specifically, plaintiff allegedly detected unauthorized use of

                                   8   its software on at least 64 Syntronic machines. FAC ¶¶ 138, 154; Dkt. No. 43-1 at ¶¶ 12, 18. Thus,

                                   9   plaintiff argues, Syntronic Beijing and Syntronic Sweden willfully infringed its copyrights and

                                  10   circumvented its copyright protection mechanisms knowing plaintiff is located in California. FAC

                                  11   ¶¶ 123-24; Dkt. No. 43 at *20. The FAC quotes “Group CEO” Bjorn Jansson as saying Syntronic

                                  12   Beijing “work[s] with Cadence software in projects performed on behalf of main customer,” despite
Northern District of California
 United States District Court




                                  13   Cadence alleging defendants have never been provided a valid license to do so. FAC at ¶¶ 123, 158.

                                  14   Plaintiff alleges defendants willfully infringed their IP rights and the harm was foreseeable in

                                  15   California. FAC ¶¶ 114-147.

                                  16

                                  17                                          LEGAL STANDARD

                                  18   I.     Alternate Service of Process on a Foreign Business Entity
                                  19          A federal court has jurisdiction over a defendant only if the defendant has been properly

                                  20   served under Fed. R. Civ. P. 4. Direct Mail Specialists, Inc. v. Eclat Computerized Technologies,

                                  21   Inc., 840 F.2d 685, 688 (9th Cir. 1988); see also Long v. McAfee, No. 19-cv-00898, 2019 U.S. Dist.

                                  22   LEXIS 185432, at *4 (E.D. Cal. Oct. 25, 2019). “Mere notice that a lawsuit is pending is not

                                  23   sufficient.” Razavi v. Regis Corp., 2016 U.S. Dist. LEXIS 2499, at *4 (N.D. Cal. Jan. 8, 2016).

                                  24   However, “Rule 4 is a flexible rule that should be liberally construed so long as a party receives

                                  25   sufficient notice of the complaint.” Direct Mail Specialists, 840 F.2d at 688 (quoting United Food

                                  26   & Commercial Workers Union v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984)).

                                  27          Under Rule 12(b)(5), a defendant may challenge a plaintiff’s attempted method of service.

                                  28   Fed. R. Civ. P. 12(b)(5). A district court has discretion to either dismiss the action or quash service.
                                                                                          5
                                             Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 6 of 13




                                   1   S.J. v. Issaquah Sch. Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006).

                                   2           Fed. R. Civ. P. 4(f) governing service of a summons on an individual in a foreign country,

                                   3   provides:

                                   4           Unless federal law provides otherwise, an individual—other than a minor, an
                                               incompetent person, or a person whose waiver has been filed—may be served at a
                                   5           place not within any judicial district of the United States:
                                   6           (1) by any internationally agreed means of service that is reasonably calculated to
                                               give notice, such as those authorized by the Hague Convention6...;
                                   7
                                               (2) if there is no internationally agreed means, or if an international agreement allows
                                   8           but does not specify other means, by a method that is reasonably calculated to give
                                               notice:... or
                                   9
                                               (3) by other means not prohibited by international agreement, as the court orders.
                                  10
                                       FED. R. CIV. P. 4(f).7
                                  11

                                  12
Northern District of California




                                       II.     Personal Jurisdiction
 United States District Court




                                  13
                                               Defendants Syntronic Beijing and Syntronic Sweden argue the Court lacks personal
                                  14
                                       jurisdiction over them. Dkt. No. 32 at *15-26. A defendant may seek dismissal of the complaint
                                  15
                                       for lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2). The plaintiff bears the burden of
                                  16
                                       demonstrating the Court has jurisdiction over the defendant. Pebble Beach Co. v. Caddy, 453 F.3d
                                  17
                                       1151, 1154 (9th Cir. 2006). In determining whether a plaintiff has met its burden, a district court
                                  18
                                       may consider evidence contained in affidavits and discovery materials. Data Disc, Inc. v. Sys. Tech.
                                  19
                                       Assoc., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). However, when a district court rules on a motion
                                  20
                                       to dismiss for lack of personal jurisdiction without holding an evidentiary hearing, the plaintiff need
                                  21
                                       only make “a prima facie showing of jurisdictional facts to withstand the motion to
                                  22
                                       dismiss.” Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995). Where undisputed, a district court
                                  23
                                       must take as true the plaintiff’s version of the facts. Am. Tel. & Tel. Co. v. Compagnie Bruxelles
                                  24

                                  25
                                               6
                                  26             See Hague Convention on Service Abroad of Judicial and Extrajudicial Documents in
                                       Civil or commercial Matters, 20 U.S.T. 361, T.I.A.S. 6638 (1969) (“Hague Convention”).
                                  27           7
                                               Fed. R. Civ. P. 4(h)(2) authorizes service of process on a foreign business entity in any
                                  28   manner prescribed by Rule 4(f) for individuals.

                                                                                          6
                                            Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 7 of 13




                                   1   Lambert, 94 F.3d 586, 588 (9th Cir. 1996) (citations omitted). Conversely, “conflicts between the

                                   2   facts contained in the parties’ affidavits must be resolved in [the plaintiff’s] favor for purposes of

                                   3   deciding whether a prima facie case for personal jurisdiction exists.” Id.

                                   4          Where there is no applicable federal statute that governs personal jurisdiction, a district court

                                   5   may exercise personal jurisdiction over a defendant if it is permitted by the state’s long-arm statute

                                   6   and “‘if the exercise of jurisdiction does not violate federal due process.’” Autodesk, Inc. v.

                                   7   Kobayashi + Zedda Architects, Ltd., 191 F. Supp. 3d 1007, 1013 (N.D. Cal. 2016) (quoting Pebble

                                   8   Beach Co., 453 F.3d at 1154). California’s long-arm statute allows the exercise of personal

                                   9   jurisdiction to the fullest extent permissible under the U.S. Constitution. Daimler AG v. Bauman,

                                  10   571 U.S. 117, 125 (2014). Therefore, a district court need only determine whether the exercise of

                                  11   jurisdiction comports with federal due process requirements. Id.

                                  12          A court’s personal jurisdiction over a particular defendant is proper either as “general” or
Northern District of California
 United States District Court




                                  13   “specific” personal jurisdiction. Id. at 122. General jurisdiction over out of state corporate

                                  14   defendants attaches only if their “affiliations with the State are so continuous and systemic as to

                                  15   render it essentially at home in the forum State.” Id. at 119 (internal quotations and alterations

                                  16   omitted); Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915 (2011).

                                  17

                                  18                                              DISCUSSION

                                  19   I.     Motion for Alternative Service/Motion to Quash
                                  20          The Ninth Circuit has found Rule 4(f) provides three independent and equally permissible

                                  21   grounds for serving foreign defendants. See Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d

                                  22   1007, 1015 (9th Cir. 2002). “Rule 4(f)(3) is merely one means among several which enables service

                                  23   of process on an international defendant.” Id. Rule 4(f) should not be read to create a hierarchy

                                  24   where Rule 4(f)(3) is seen as either as last resort or extraordinary relief. Id. at 1015. Service under

                                  25   Rule 4(f)(3) must be: “(1) directed by the Court and (2) not prohibited by international agreement

                                  26   such as the Hague Convention.” Cheetah Mobile, Inc. v. APUS Grp., No. 15-CV-02363-HSG, 2016

                                  27   WL 4036098, at *3 (N.D. Cal. July 28, 2016) (citing Rio Props., 284 F.3d at 1014). Whether to

                                  28   authorize service under Rule 4(f)(3) is left to the “sound discretion” of the trial court, when it
                                                                                         7
                                           Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 8 of 13




                                   1   determines that the “particularities and necessities of a given case” require alternative service. Id.

                                   2          The parties dispute whether plaintiff must attempt service on Syntronic Beijing through the

                                   3   Hague Convention, of which the United States and China are both signatories, and whether plaintiff

                                   4   may serve the complaint on Syntronic Beijing’s US counsel. China has filed an objection under

                                   5   Article 10 of the Hague Convention, declaring,8 “[p]rovided the State of destination does not object,

                                   6   the present Convention shall not interfere with...the freedom to send judicial documents, by postal

                                   7   channels, directly to persons abroad....” Cheetah Mobile, Inc. v. APUS Grp., No. 15-CV-02363-

                                   8   HSG, 2016 WL 4036098, at *2 (N.D. Cal. July 28, 2016). “Service upon a foreign defendant’s

                                   9   U.S.-based counsel is a common form of service ordered under Rule 4(f)(3).” Richmond Techs.,

                                  10   Inc. v. Aumtech Bus. Sols., No. 11-CV-02460-LHK, 2011 WL 2607158, at *13 (N.D. Cal. July 1,

                                  11   2011). This form of service on a Chinese defendant is not prohibited under the Hague Convention.

                                  12   See In re Cathode Ray Tube (CRT) Antitrust Litig., 27 F. Supp. 3d 1002, 1010 (N.D. Cal. 2014).
Northern District of California
 United States District Court




                                  13          Noting China’s objection, Syntronic argues plaintiff must attempt service through the Hague

                                  14   Convention. However, there is no “hierarchy of preferred methods of service of process.” Rio

                                  15   Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014–15 (9th Cir. 2002). Service of process under

                                  16   Rule 4(f)(3) is one means among several which enables service of process on an international

                                  17   defendant. Id. Moreover, “numerous courts have authorized alternative service under Rule 4(f)(3)

                                  18   even where the Hague Convention applies. This is true even in cases involving countries that . . .

                                  19   have objected to the alternative forms of service permitted under Article 10 of the Hague

                                  20   Convention.” Richmond Techs., Inc. v. Aumtech Bus. Sols., No. 11-CV-02460-LHK, 2011 WL

                                  21   2607158, at *12 (N.D. Cal. July 1, 2011); see Updateme Inc. v. Axel Springer SE, No. 17-CV-05054-

                                  22   SI, 2018 WL 306682, at *3 (N.D. Cal. Jan. 5, 2018). “Service upon a foreign defendant’s U.S.-

                                  23   based counsel is a common form of service ordered under Rule 4(f)(3)” and “[n]othing in the Hague

                                  24

                                  25          8
                                                 Article 10 of the Hague Convention provides: “Provided the State of destination does not
                                  26   object, the present Convention shall not interfere with—a) the freedom to send judicial documents,
                                       by postal channels, directly to persons abroad, b) the freedom of judicial officers, officials or other
                                  27   competent persons of the State of origin to effect the service of judicial documents directly through
                                       the judicial officers, officials, or other competent persons of the State of destination, c) the freedom
                                  28   of any person interested in a judicial proceeding to effect service of judicial documents directly
                                       through the judicial officers, officials or other competent persons of the State of destination.”
                                                                                           8
                                             Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 9 of 13




                                   1   Convention prohibits such service.” Richmond Techs., Inc. v. Aumtech Bus. Sols., No. 11-CV-

                                   2   02460-LHK, 2011 WL 2607158, at *13.

                                   3           California Civil Procedure Code § 416.10 provides that “a summons may be served on a

                                   4   corporation by delivering a copy of the summons and the complaint to a . . . general manager.”

                                   5   “Service through a subsidiary as general manager requires a sufficiently close connection with the

                                   6   parent. This depends upon the frequency and quality of contact between the parent and the

                                   7   subsidiary, the benefits in California that the parent derives from the subsidiary, and the overall

                                   8   likelihood that service upon the subsidiary will provide actual notice to the parent.” U.S. ex rel.

                                   9   Miller v. Pub. Warehousing Co. KSC, 636 F. App’x 947, 949 (9th Cir. 2016). Because the Court

                                  10   finds alternative service is appropriate, it need not determine if Syntronic USA is sufficiently a

                                  11   “general manager” for the purposes of serving Syntronic Beijing.

                                  12           Syntronic Beijing has actual notice of this litigation, shares counsel with the already-served
Northern District of California
 United States District Court




                                  13   defendants, and according to plaintiff, is one of three related entities. The Court finds service on

                                  14   Syntronic Beijing through its U.S. counsel comports with due process and is “reasonably calculated,

                                  15   under all the circumstances to apprise interested parties of the pendency of the action and afford

                                  16   them an opportunity to present their objections.” Rio Props., 284 F.3d at 1016-17 (internal citation

                                  17   and quotation marks omitted). As Syntronic Beijing is currently being represented by its U.S.

                                  18   counsel, service on its U.S. counsel will provide the requisite notice of the pending action and an

                                  19   opportunity for Syntronic Beijing to respond. Overall, these factors warrant authorization of service

                                  20   on Syntronic Beijing’s U.S.-based counsel under Rule 4(f)(3). Plaintiff must do so on or before

                                  21   September 20, 2021.9

                                  22

                                  23   II.     Motion to Dismiss Based on Lack of Personal Jurisdiction
                                  24           The parties dispute whether general and specific jurisdiction exist with respect to Syntronic

                                  25   Beijing and Syntronic Sweden. Dkt. No. 43 at *8; Dkt. No. 32 at *15-26.

                                  26
                                  27           9
                                                Accordingly, defendant’s motion to quash service on Syntronic Beijing is DENIED. The
                                  28   Court finds good cause to extend the deadline by which plaintiffs must serve the complaint in
                                       accordance with the Court’s ruling in this order.
                                                                                         9
                                           Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 10 of 13




                                   1           General Jurisdiction. Plaintiff seeks to establish general jurisdiction over Syntronic

                                   2   Beijing and Syntronic Sweden based on an alter ego theory – arguing Syntronic USA’s general

                                   3   jurisdiction extends to them. Dkt. No. 43 at *8, 14-28. As the facts presently exist, plaintiff can

                                   4   only establish general jurisdiction under an alter ego theory.             The alter ego inquiry is fact

                                   5   specific. Las Palmas Assocs. v. Las Palmas Ctr. Assocs., 235 Cal. App. 3d 1220, 1248 (1991) at

                                   6   1248. To prove an alter ego relationship exists, a plaintiff must show: (1) such unity of interest and

                                   7   ownership that the two entities’ separate personalities no longer exist and (2) failure to disregard

                                   8   their separate identities results in fraud or injustice. Doe v. Unocal Corp., 248 F.3d 915, 926 (9th

                                   9   Cir. 2001) (alterations omitted).10

                                  10           As noted above, plaintiff alleges all three defendants act as a single enterprise, have

                                  11   overlapping officers and employees, commingle their assets through intercompany accounts, and

                                  12   are represented by the same counsel. FAC at ¶¶ 6-26; Dkt. No. 22-1 (Mot. for Alternative Service);
Northern District of California
 United States District Court




                                  13   Dkt. No. 31. Syntronic’s website shows Syntronic Sweden refers to Syntronic Beijing as one of its

                                  14   “branches” in China and “Syntronic has operations in Sweden, USA…China.” Dkt. Nos. 43-18,

                                  15   43-19. Several of Syntronic Sweden's directors serve on the board for Syntronic USA and Syntronic

                                  16   Beijing and Björn Jansson is identified as a “Group CEO.” FAC at ¶ 8, Dkt. Nos. 22-1, 22-11, 22-

                                  17   12, 22-13. Plaintiff alleges the “@syntronic.com” domain is used by Syntronic Sweden, Syntronic

                                  18   Beijing, and Syntronic USA. FAC at ¶¶ 116-118.

                                  19            While these facts are not determinative of plaintiff’s alter ego theory, they raise serious

                                  20   questions about how the defendants are related. The Court finds plaintiff has raised enough of a

                                  21   question regarding whether defendants Syntronic Beijing, Syntronic Sweden, and Syntronic USA

                                  22   are alter egos to warrant further discovery. Therefore, the Court grants plaintiff’s request for

                                  23

                                  24
                                               10
                                                  In “assessing whether there is unity of interest for the purposes of alter ego liability,”
                                       courts typically consider the following nine factors: [1] [T]he commingling of funds and other assets
                                  25   of the entities, [2] the holding out by one entity that it is liable for the debts of the other, [3] identical
                                       equitable ownership of the entities, [4] use of the same offices and employees, [5] use of one as a
                                  26   mere shell or conduit for the affairs of the other, [6] inadequate capitalization, [7] disregard of
                                       corporate formalities, [8] lack of segregation of corporate records, and [9] identical directors and
                                  27   officers. Stewart v. Screen Gems-EMI Music, Inc., 81 F. Supp. 3d 938, 954 (N.D. Cal. 2015). In
                                       determining whether a unity of interest exists, a court need not find that every factor is present.
                                  28   Johnson v. Serenity Transportation, Inc., 141 F. Supp. 3d 974, 985 (N.D. Cal. 2015); Updateme Inc.
                                       v. Axel Springer SE, No. 17-CV-05054-SI, 2018 WL 1184797, at *9–10 (N.D. Cal. Mar. 7, 2018).
                                                                                           10
                                          Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 11 of 13




                                   1   jurisdictional discovery on the issue of alter ego and to determine if the Court has general

                                   2   jurisdiction over defendants Syntronic Beijing and Syntronic Sweden.

                                   3          Specific Jurisdiction.      Specific jurisdiction exists where the defendant has “certain

                                   4   minimum contacts with [the forum state] such that the maintenance of the suit does not offend

                                   5   ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310,

                                   6   316 (1945). For copyright infringement actions, the Ninth Circuit requires a showing of purposeful

                                   7   direction. Adobe Sys. Inc. v. Blue Source Grp., Inc., 125 F. Supp. 3d 945, 960 (N.D. Cal. 2015)

                                   8   (citing Nissan Motor Co. v. Nissan Computer Corp., 246 F.3d 675, 675 (9th Cir. 2000)). A

                                   9   defendant purposefully directs activity at the forum state when the defendant “(1) [has] committed

                                  10   an intentional act, (2) expressly aimed at the forum state, (3) causing harm the defendant knows is

                                  11   likely to be suffered in the forum state.” Dole Foods Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th

                                  12   Cir. 2002) (citing Bancroft, 223 F.3d at 1087); Avaya Inc. v. Pearce, No. 19-CV-00565-SI, 2019
Northern District of California
 United States District Court




                                  13   WL 6311383, at *6–7 (N.D. Cal. Nov. 25, 2019).

                                  14          Plaintiff argues specific jurisdiction exists for three primary reasons. First, plaintiff argues

                                  15   defendants contractually consented to jurisdiction when they allegedly clicked the “I accept” button

                                  16   when installing Cadence software’s License Manager and the software itself. FAC at ¶¶ 106-113.

                                  17   Plaintiff states “[i]f the user does not select the ‘I accept’ option, or if the user selects ‘I do not

                                  18   accept the terms of the license agreement,’ the user cannot proceed with installation.” Id. at ¶¶ 107,

                                  19   110.   Click-wrap agreements, which require users to click on an “I agree” button after being

                                  20   presented with a list of terms and conditions, are routinely upheld by courts. Nguyen v. Barnes &

                                  21   Noble Inc., 763 F.3d 1171 1175–76 (9th Cir. 2014); I.C. v. Zynga, Inc., No. 20-CV-01539-YGR,

                                  22   2021 WL 3271187, at *1 (N.D. Cal. July 30, 2021). Syntronic USA admits they used Cadence

                                  23   software but defendants have yet to acknowledge which employee(s) from which entity has used

                                  24   Cadence software in their employment. Dkt. No. 41 at *1.

                                  25          Second, plaintiff argues defendants purposefully targeted their misconduct at this forum.

                                  26   Plaintiff alleges defendants repeatedly “obtained, copied and used the Cadence Software without

                                  27   authorization.” FAC at ¶ 115. Plaintiff alleges the “@syntronic.com” domain is used by Syntronic

                                  28   Sweden, Syntronic Beijing, and Syntronic USA and that computers associated with that domain
                                                                                         11
                                              Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 12 of 13




                                   1   have used, accessed, and/or “cracked” Cadence software at multiple IP addresses in California,

                                   2   including after Cadence provided notice to defendants of their allegedly unauthorized use of

                                   3   Cadence software. Id. at ¶¶ 116-118. Syntronic USA admits they used Cadence software but

                                   4   defendants Syntronic Beijing and Syntronic Sweden dispute they entered any SLMAs consenting to

                                   5   jurisdiction. Dkt. No. 41 at *1; Dkt. No. 45 at *16; Dkt. No. 41 at ¶¶ 18-20 (Östlund Decl.); Dkt.

                                   6   No. 34 at ¶¶ 21-23 (Jansson Decl.); Dkt. No. 35 at ¶¶ 21-23 (Zhao Decl.).

                                   7             Plaintiff alleges its phone-home technology detected unauthorized use of its software on at

                                   8   least 64 different machines associated with Syntronic, including IP addresses located in California

                                   9   and China, which “strongly indicates widespread, organizational use.” FAC ¶ 138; Dkt. No. 43 at

                                  10   *10; Dkt. No. 43-1 at ¶¶ 14, 18. Defendants state their analysis of two IP addresses indicates “the

                                  11   almost certain use of a proxy server and/or the use of a virtual private network, or a VPN11.” Dkt.

                                  12   No. 46 at ¶¶ 9-12. Defendants do not admit the computers identified by plaintiff were under their
Northern District of California
 United States District Court




                                  13   control, and, based on the information currently in plaintiff’s possession, one cannot determine

                                  14   which IP addresses belong to which defendant. Dkt. No. 43-1 at ¶¶ 20-25.

                                  15             Third, as discussed above, plaintiff argues Syntronic Beijing and Syntronic Sweden are alter

                                  16   egos of Syntronic USA, and therefore specific jurisdiction exists. Dkt. No. 43 at *14-28.

                                  17             Presently, there are insufficient facts to determine if the Court has specific jurisdiction over

                                  18   defendants Syntronic Beijing and Syntronic Sweden.              However, plaintiff has raised enough

                                  19   questions regarding whether defendants Syntronic Beijing and Syntronic Sweden consented to the

                                  20   forum or otherwise have sufficient minimal contacts to warrant further discovery. Therefore, the

                                  21   Court GRANTS plaintiff’s request for jurisdictional discovery regarding specific jurisdiction as to

                                  22   defendants Syntronic Beijing and Syntronic Sweden.

                                  23

                                  24   III.      Motion to Dismiss for Failure to State a Claim

                                  25             Defendants argue the FAC fails to state a claim because plaintiff cannot plausibly and
                                  26
                                  27             11
                                                A VPN is an encrypted connection over the Internet from a device to another network,
                                  28   allowing a user to access a network elsewhere including in another country. Dkt. No. 46 at ¶ 12.

                                                                                           12
                                          Case 3:21-cv-03610-SI Document 52 Filed 09/16/21 Page 13 of 13




                                   1   definitively allege copyright violations within the United States, the allegations are fatally

                                   2   ambiguous, and plaintiff fails to identify which defendant violated the Copyright Act and breached

                                   3   a valid contract. Dkt. No. 32 at *27-33. Plaintiff claims the question of personal jurisdiction is

                                   4   “intertwined with the merits” of the case and asks the Court to defer deciding the issue until trial.

                                   5   Dkt. No. 43 at *29. The Court agrees with plaintiff that the merits arguments are intertwined with

                                   6   the question of the Court's jurisdiction. Discovery concerning the relationship of defendants and

                                   7   contacts made to the forum will both assist with the merits of the case and will determine whether

                                   8   the Court has jurisdiction over defendants Syntronic Sweden and Syntronic Beijing. The Court

                                   9   therefore DENIES defendants’ 12(b)(6) motion without prejudice to the motion being renewed once

                                  10   the jurisdiction questions are resolved.

                                  11

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the Court GRANTS the plaintiff’s motion for alternative service

                                  14   and DENIES defendant Syntronic Beijing’s motion to quash. Further, the Court ORDERS parties

                                  15   to conduct jurisdictional discovery and DENIES WITHOUT PREJUDICE defendants’ motion to

                                  16   dismiss the first amended complaint. The Case Management Conference set for Friday,

                                  17   September 18, 2021 at 2:30 pm, remains on calendar.

                                  18
                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 16, 2021

                                  22                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
